Case 4:19-cv-06417-JST Document 1-2 Filed 10/07/19 Page 1 of 5




               EXHIBIT B
Case 4:19-cv-06417-JST Document 1-2 Filed 10/07/19 Page 2 of 5
10/7/2019                           A Progressive Insurgent JustDocument
                           Case 4:19-cv-06417-JST               Pulled Off the Biggest
                                                                                 1-2 Democratic Primary Upset in Page
                                                                                       Filed 10/07/19            Years – Mother
                                                                                                                          3 of Jones
                                                                                                                                5




POLITICS            JUNE 26, 2018


A Progressive Insurgent Just Pulled Off the Biggest
Democratic Primary Upset in Years
Meet Alexandria Ocasio-Cortez.

TIM MURPHY




Alexandria Ocasio-Cortez will likely become the youngest woman ever elected to
Congress. Alexandria Ocasio-Cortez 2018/Facebook


The Democratic Party just had its Eric Cantor moment. In Tuesday’s New York Democratic primary, Alexandria Ocasio-Cortez, a 28-year-
old former Bernie Sanders organizer, knocked off incumbent Rep. Joe Crowley—the chairman of the House Democratic Caucus. Crowley
was considered by many to be second in line to be speaker of the House if Democrats capture the chamber in the November elections.

Crowley, who is chairman of the Queens Democratic Party, had never faced a serious primary challenge in any of his 10 previous elections.
But Ocasio-Cortez picked up steam in the 14th Congressional District by channeling progressive dissatisfaction with New York’s
Democratic establishment. She tied Crowley (not unfairly) to Wall Street and real estate interests and argued that it was time for the
overwhelmingly nonwhite district to be represented by someone like her, a Puerto Rican from the Bronx. That was a theme of her viral
campaign ad:



              The Courage to Change | Alexandria Ocasio-Cortez




https://www.motherjones.com/politics/2018/06/alexandria-ocasio-cortez-joe-crowley-primary-new-york/                                    1/3
10/7/2019                           A Progressive Insurgent JustDocument
                           Case 4:19-cv-06417-JST               Pulled Off the Biggest
                                                                                 1-2 Democratic Primary Upset in Page
                                                                                       Filed 10/07/19            Years – Mother
                                                                                                                          4 of Jones
                                                                                                                                5




Although Crowley was a reliable progressive vote in Congress, Ocasio-Cortez offered a platform that was substantially to the left. A
member of the Democratic Socialists of America, she was one of the ﬁrst congressional candidates to call for the abolition of the federal
Immigration and Customs Enforcement agency, better known as ICE. With her victory, Ocasio-Cortez is all but assured of becoming the
youngest woman ever elected to the House, and she becomes the ﬁrst Democratic primary challenger to knock off an incumbent member
of Congress this year.

Watch the moment Ocasio-Cortez found out she’d won, courtesy of NY1:



               Spectrum News NY1
               @NY1

     Challenger @Ocasio2018 toppled one of the top Democrats in
     Congress, @repjoecrowley, Tuesday night in their primary in the
     14th District. The victory stunned even her, live on our channel.
     #NY1Politics ny1ne.ws/u9MEya




            6,079 10:48 PM - Jun 26, 2018

            1,882 people are talking about this

https://www.motherjones.com/politics/2018/06/alexandria-ocasio-cortez-joe-crowley-primary-new-york/                                     2/3
10/7/2019                           A Progressive Insurgent JustDocument
                           Case 4:19-cv-06417-JST               Pulled Off the Biggest
                                                                                 1-2 Democratic Primary Upset in Page
                                                                                       Filed 10/07/19            Years – Mother
                                                                                                                          5 of Jones
                                                                                                                                5



   Copyright © 2019 Mother Jones and the Foundation for National Progress. All Rights Reserved.




https://www.motherjones.com/politics/2018/06/alexandria-ocasio-cortez-joe-crowley-primary-new-york/                                    3/3
